Citation Nr: 1200468	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-24 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to March 1985, January 1986 to April 1986, August 1986 to December 1986, June 1998 to February 1999, and February 2003 to August 2004.  In addition, she served with the Army National Guard of New Jersey from August 1984 to April 1986, and April 1986 to October 1997.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Newark, New Jersey, that denied the benefits sought on appeal.  

In September 2011, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

In November 2004 correspondence, the issues of entitlement to service connection for a sleep disorder and a disorder manifested by severe exhaustion were raised.  The issues, however, have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Upon review of the claims file, the Board finds that additional development is needed before the matters on appeal can be properly adjudicated.  

At the Veteran's personal hearing in September 2011, she testified that she currently receives her medical care at the VA Medical Center (VAMC) in Philadelphia, Pennsylvania.  She indicated, for example, that she had an upcoming appointment for x-rays, for example, at this facility.  See Hearing Transcript, p.4.  However, with the exception of a single imaging study report dated from October 2008 submitted by the Veteran herself, no VA treatment records have been associated with the claims file since the Veteran filed her claims.  While older records from this facility were obtained in connection with past claims filed by the Veteran, current treatment records have not been requested.  38 U.S.C. § 5103A(b)(3) requires that VA make attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Moreover, VA is held to have constructive notice of the contents of VA records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  These records must be requested before the claims are adjudicated by the Board. 

Also at the September 2011 hearing, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information Form, in which she indicated that she received treatment for the disabilities on appeal at Chester County Hospital in West Chester, Pennsylvania, in September 2008.  Records from this facility have not previously been requested or obtained.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  VA must also attempt to obtain these records.  

Additionally, the Board finds that details about the dates and character of the Veteran's military service must be ascertained before adjudication can take place.  For example, at the September 2011 hearing, the Veteran testified that she last served on active duty in 2007.  See Hearing Transcript, pp.6-7.  Also of record are private treatment records from 2006 indicating that the Veteran was in the Army and should be precluded from performing military-style sit ups due to her back and neck problems. Currently, the most recent period of active duty military service confirmed by DD 214 Form indicates service through August 2004.  The claims file contains no documentation of the dates of any subsequent periods of service, or any associated service treatment records dated from this time.  On remand, any undocumented periods of service, including whether the service at that time constituted active duty for training or inactive duty for training, should be verified and all outstanding service treatment records should be obtained.  

Finally, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of her low back and neck disabilities.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  

In this case, a VA examination was conducted in April 2009.  The examiner determined that the Veteran's degenerative disc disease of the cervical and lumbar spine is not related to her military service.  The examiner based this opinion on his finding that there were no symptoms of neck or back problems in service, and no documentation of degenerative joint disease until 2006.  A review of the medical record, however, reveals documentation of degenerative joint disease prior to this.  For example, a VA treatment record of November 2004 documents a diagnosis of degenerative joint disease of the back.  Further, treatment notes found within the Veteran's service treatment records folder dated from December 2001 and March 2007 document diagnoses of a lumbar strain and degenerative disc disease of the back and neck, respectively.  As just discussed, the dates and character of all the Veteran's periods of military service must be verified, which may clarify whether these diagnoses were rendered during a period of service, including active duty, active duty for training, or inactive duty for training.  Additionally, to the contrary of the April 2009 VA examiner's opinion, the Veteran submitted a March 2009 private medical opinion of Scott A. Kolander, M.D in which Dr. Kolander indicated that the Veteran's "symptoms and radiographic findings are likely related to her service in the US Army, where she has been quite physically active."  No additional explanation or rationale for the opinion is contained in the report, however.

The Board finds that an additional medical opinion is necessary to reconcile the evidence currently of record.  Once VA has provided a VA examination, it is required to provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, an additional medical opinion, based on full consideration of the Veteran's documented medical history and assertions and supported by a clearly-stated rationale, must be sought in order to properly adjudicate the claims for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the National Personnel Record Center and/or the appropriate service entity and request that (1) it identify all periods of active duty, active duty for training, and inactive duty for training performed by the Veteran, and (2) forward any and all service treatment records associated with such duty that are not already incorporated in the record.  If the dates and character of any period of service cannot be ascertained, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain and associate with the claims file all records from the VAMC in Philadelphia, Pennsylvania.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Contact the Veteran and request that she provide any updated authorization forms necessary to allow the RO/AMC to obtain  the private treatment records from Chester County Hospital in West Chester, Pennsylvania.
The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from non- Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate physician.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify the current disabilities of the Veteran's lumbar and cervical spines.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service.  

In rendering the report, the physician should specifically consider and discuss the conflicting opinions of the April 2009 VA examiner and the March 2009 private medical provider.  
5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other  development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

